Case 8:21-cv-00361-SDM-AAS Document 64 Filed 06/24/21 Page 1 of 4 PageID 327




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


 BURTON WIAND, as
 Receiver for EquiAlt
 LLC, EquiAlt Fund,
 LLC, EquiAlt Fund II,
 LLC, EquiAlt Fund III,
 EA SIP, LLC, EquiAlt
 Secured Income Portfolio
 REIT,

       Plaintiff,                        Case No.: 8:21-cv-0361-SDM-AAS

 v.

 FAMILY TREE ESTATE
 PLANNING, LLC, et al.,

       Defendants.
                                     /

  UNOPPOSED MOTION FOR FURTHER EXTENSION OF TIME TO
        RESPOND TO PRICKETT MOTION TO DISMISS

      Plaintiff Burton Wiand, as Receiver (“Plaintiff” or “Wiand”), by and

through his undersigned counsel, hereby files this Unopposed Motion for

Further Extension of Time to Respond to the Motion to Dismiss (Doc. 38)

(hereinafter, “the Motion”) filed by Defendant Joe Prickett (“Prickett”), and in

support states as follows:

      1.    Plaintiff filed the instant action on February 13, 2021.
Case 8:21-cv-00361-SDM-AAS Document 64 Filed 06/24/21 Page 2 of 4 PageID 328




      2.    Defendant Joe Prickett signed a Waiver of Service of Process on

April 27, 2021. Plaintiff filed the Waiver of Service on May 13, 2021.

      3.    Prickett filed a Motion to Dismiss on May 21, 2021.

      4.    Plaintiff’s response to the Motion was originally due on Friday,

June 11, 2021.

      5.    Plaintiff filed a Motion for Extension of Time to Respond to

Prickett’s Motion to Dismiss which was granted [Doc. 61] extending the due

date for Plaintiff’s response to Prickett’s Motion to Dismiss to June 25, 2021.

      6.    Plaintiff requests a further extension of time up to and including

July 26, 2021 to respond to the Motion to Dismiss.

      7.    Pursuant to Local Rule 3.01(g), undersigned counsel has contacted

counsel for Defendant Prickett regarding the requested extension and counsel

has confirmed that he does not oppose the requested relief.

      8.    As such, no party will be prejudiced by this Court granting the

relief requested.

      9.    This Motion is filed in good faith and not for purposes of delay.

      WHEREFORE, Plaintiff respectfully requests that this Court enter an

Order granting its present Motion and providing a further extension, up to and

including July 26, 2021, for Plaintiff to respond to Defendant Joe Prickett’s

Motion to Dismiss.



                                       2
Case 8:21-cv-00361-SDM-AAS Document 64 Filed 06/24/21 Page 3 of 4 PageID 329




                               Respectfully submitted,

                               /s/ Katherine C. Donlon
                               Katherine C. Donlon, FBN 0066941
                               kdonlon@jclaw.com
                               JOHNSON, CASSIDY, NEWLON &
                               DeCORT, P.A.
                               2802 N. Howard Avenue
                               Tampa, FL 33067
                               Tel: (813) 291-3300
                               Fax: (813) 324-4629

                               and

                               Jared J. Perez, FBN 0085192
                               jperez@guerraking.com
                               R. Max McKinley, FBN 119556
                               mmckinley@guerraking.com
                               GUERRA KING P.A.
                               5505 West Gray Street
                               Tampa, FL 33609
                               Tel: (813) 347-5100/Fax: (813) 347-5198
                               Attorneys for the Receiver Burton W. Wiand



                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 24, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system.

      I HEREBY FURTHER CERTIFY that on June 24, 2021, I caused a

copy of the foregoing to be sent via US Mail to all Non-CM/ECF participants

listed on the following Service List.

                                        /s/ Katherine C. Donlon
                                        Katherine C. Donlon


                                          3
 Case 8:21-cv-00361-SDM-AAS Document 64 Filed 06/24/21 Page 4 of 4 PageID 330




                                SERVICE LIST
         Burton Wiand v. Family Tree Estate Planning, LLC, et al.
                   Case No.: 8:21-cv-00361-SDM-AAS

      Seek Insurance Services, LLC                     James Gray
             c/o James Gray                      13702 W Chaparosa Way
        13702 W Chaparosa Way                        Peoria AZ 85383
            Peoria AZ 85383
             Edgar Lozano                               GIA, Inc.
     1442 E Lincoln Avenue, Ste 329           1442 E Lincoln Avenue, Ste 329
           Orange, CA 92865                         Orange, CA 92865


           Patrick Runninger                    The Financial Group, LLC
    3961 E. Chandler Blvd., #111-369              c/o Patrick Runninger
           Phoenix, AZ 85048                 3961 E. Chandler Blvd., #111-369
                                                    Phoenix, AZ 85048
         Rokay Unlimited, LLC                        Anthony Spooner
          c/o Anthony Spooner                       829 St. James Lane
           829 St. James Lane                     St. George, Utah 84790
         St. George, Utah 84790
    MASears LLC d/b/a Picasso Group                   DeAndre Sears
c/o United States Corporation Agents, Inc.         9400 Angelfish Drive
     500 N Rainbow Road, Ste 300A                  Las Vegas, NV 89117
          Las Vegas, NV 89107




                                        4
